Motion Granted; Order filed September 18, 2014




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-14-00080-CV
                                  ____________

                        WILMA REYNOLDS, Appellant

                                       V.

                         DAVID REYNOLDS, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 48170-K

                                    ORDER

      On September 4, 2014, appellant filed a motion requesting filing of the
following original exhibits:

      •      Petitioner’s Exhibit No. 1: David Reynolds’ Third Amended
             Inventory and Appraisement;
      •      Petitioner’s Exhibit No. 2: David Reynolds’ Third Amended
             Inventory and Appraisement;
      •      Petitioner’s Exhibit No. 3: David Reynolds’ Division Analysis;
      •      Petitioner’s Exhibit No. 4: Quantlab Vesting and Participation
             Agreement; and
      •      Petitioner’s Exhibit No. 5: Operating Agreement for Quantlab
             Incentive Partners I, LLC.
      The clerk of the 300th District Court is directed to deliver to the clerk of this
court the original of the above listed exhibits, on or before October 10, 2014. The
clerk of this court is directed to receive, maintain, and keep safe these original
exhibits; to deliver them to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of the above listed exhibits, to the
clerk of the 300th District Court.



                                              PER CURIAM